DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Brett Shapiro on May 4, 2022.

The application has been amended as follows: 
(Currently Amended) A composition comprising a plurality of particles, wherein said particles comprise: 40 to 95 wt.% polyethylene glycol, wherein the polyethylene glycol has a weight average molecular weight from 4000 to 12000; 0.1 to 50 wt. % saccharide of one to ten monosaccharide units, comprising anhydrous dextrose, and the saccharide is anhydrous; 0.1 to 30 wt. % perfume materials; and 0.001 to 2 wt. % colourant. 

2-5. (Cancelled). 

6. (Previously Presented) The composition according to claim 1, wherein the composition comprises 0.1 to 15 wt.% free perfume. 

7. (Previously Presented) The composition according to claim 1, wherein the composition comprises 0.1 to 15 wt.% of perfume microcapsules. 

8. (Previously Presented) The composition according to claim 1, wherein the perfume materials comprise both free perfume and perfume microcapsules. 

9. (Previously Presented) The composition according to claim 7, wherein the perfume microcapsules comprise friable perfume microcapsules. 

10. (Previously Presented) The composition according to claim 1, wherein the particles are pastilles. 

11. (Previously Presented) The composition according to claim 1, wherein the particles have a maximum dimension of less than 10mm. 

12. (Cancelled). 

13. (Previously Presented) The composition according to claim 1, wherein the particle is homogeneously structured. 

14. (Currently Amended) A method for imparting fragrance to a laundered fabric, the method comprising: contacting the laundered fabric with a composition comprising particles, the particles comprising: 40 to 95 wt.% polyethylene glycol, wherein the polyethylene glycol has a weight average molecular weight from 4000 to 12000; 0.1 to 50 wt. % saccharide comprising one to ten monosaccharide units, comprising anhydrous dextrose, and the saccharide is anhydrous; 0.1 to 30 wt. % perfume materials; and 0.001 to 2 wt. % colourant. 

15. (Cancelled).

Allowable Subject Matter
Claims 1, 6-11, 13 and 14 are allowed.
The following is an examiner’s statement of reasons for allowance: The arguments presented in applicant’s after-final amendment are persuasive. Compositions comprising anhydrous dextrose provided better physical properties than did compositions comprising hydrated dextrose. As this was the extent of the showing, compositions comprising anhydrous dextrose were found to be allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to the examiner, Dr. John R. Hardee, whose email address is john.hardee@uspto.gov. Correspondence by email is strongly encouraged, including for scheduling telephone interviews.  Should this be impracticable, the examiner’s telephone number is (571) 272-1318. The examiner can normally be reached on Monday through Friday from 8:00 until 4:30. In the event that the examiner is not available, his supervisor, Ms. Angela Brown-Pettigrew, can be reached at (571) 272-2817.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8100. Please note that examiners may not accept or enter faxed amendments.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/JOHN R HARDEE/Primary Examiner
Art Unit 1761